
	

113 S881 IS: Family Act of 2013
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 881
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mrs. Gillibrand (for
			 herself and Mr. Schatz) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide an
		  income tax credit for the costs of certain infertility treatments, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Family Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The American
			 Society of Reproductive Medicine recognizes infertility as a disease, and the
			 Centers for Disease Control and Prevention have described infertility as an
			 emerging public health priority in the United States. Globally, the World
			 Health Organization also formally recognizes infertility as a disease.
			(2)According to the
			 Centers for Disease Control and Prevention, approximately 3,000,000 Americans
			 suffer from infertility.
			(3)A portion of
			 those 3,000,000 people are cancer survivors who were diagnosed as infants,
			 children, or young adults. Their treatments included chemotherapy, radiation,
			 and surgery which have led to irreparable damage to their reproductive
			 systems.
			(4)Military families
			 notably are also impacted by infertility as a result of lower extremity war
			 injuries arising from the perils of modern warfare. For active duty
			 individuals, frequent changes in permanent duty station, combat deployments,
			 and training rotations complicate access to fertility treatments. In addition,
			 active duty individuals or veterans have no coverage for in vitro fertilization
			 (IVF) through their military health insurance and must pay out of pocket for
			 those expenses, even within military treatment facilities.
			(5)For many, the
			 cost of treatment for the disease of infertility is prohibitive. According to
			 the American Society for Reproductive Medicine, the cost per cycle of IVF is
			 approximately $12,500, and on average couples require at least 2 cycles. Many
			 couples have to choose between their desire to establish a family and their
			 future financial well-being.
			(6)Medical insurance
			 coverage for infertility treatments is sparse and inconsistent at the State
			 level. Only 8 States have passed laws to require comprehensive infertility
			 coverage, and under those State laws employer-sponsored plans are exempt;
			 therefore, coverage for treatments such as IVF is limited. According to
			 Mercer's 2005 National Survey of Employer-Sponsored Health Plans, IVF was
			 voluntarily covered by 19 percent of large employer-sponsored health plans and
			 only 11 percent of small employer-sponsored health plans. Even in States with
			 coverage mandates, out-of-pocket expenses for these treatments are
			 significant.
			(7)According to the
			 latest National Survey of Family Growth, African-American and Hispanic women
			 are more likely to be infertile than Caucasian women, yet studies indicate that
			 they are less likely to use infertility services.
			3.Credit for
			 certain infertility treatments
			(a)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting before section 24 the
			 following new section:
				
					23A.Credit for
				certain infertility treatments
						(a)Allowance of
				creditIn the case of an eligible individual, there shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 50 percent of the qualified infertility treatment
				expenses paid or incurred during the taxable year.
						(b)Limitations
							(1)Dollar
				limitationThe amount of the credit under subsection (a) for any
				taxable year shall not exceed the excess (if any) of—
								(A)the dollar amount
				in effect under section 23(b)(1) for the taxable year, over
								(B)the aggregate
				amount of the credits allowed under subsection (a) for all preceding taxable
				years.
								(2)Income
				limitation
								(A)In
				generalThe amount otherwise allowable as a credit under
				subsection (a) for any taxable year (determined after the application of
				paragraph (1) and without regard to this paragraph and subsection (c)) shall be
				reduced (but not below zero) by an amount which bears the same ratio to the
				amount so allowable as—
									(i)the amount (if
				any) by which the taxpayer’s adjusted gross income exceeds the dollar amount in
				effect under clause (i) of section 23(b)(2)(A); bears to
									(ii)$40,000.
									(B)Determination
				of adjusted gross incomeFor purposes of subparagraph (A),
				adjusted gross income shall be determined without regard to sections 911, 931,
				and 933.
								(3)Denial of
				double benefit
								(A)In
				generalNo credit shall be allowed under subsection (a) for any
				expense for which a deduction or credit is taken under any other provision of
				this chapter.
								(B)GrantsNo
				credit shall be allowed under subsection (a) for any expense to the extent that
				reimbursement or other funds in compensation for such expense are received
				under any Federal, State, or local program.
								(C)Insurance
				reimbursementNo credit shall be allowed under subsection (a) for
				any expense to the extent that payment for such expense is made, or
				reimbursement for such expense is received, under any insurance policy.
								(4)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55; over
								(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
								(c)Carryforwards
				of unused credit
							(1)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable year to which section 26(a)(2)
				applies, if the credit allowable under subsection (a) exceeds the limitation
				imposed by section 26(a)(2) for such taxable year reduced by the sum of the
				credits allowable under this subpart (other than this section), such excess
				shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable year.
							(2)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by subsection (b)(4) for such taxable year, such excess
				shall be carried to the succeeding taxable year and added to the credit
				allowable under subsection (a) for such succeeding taxable year.
							(3)LimitationNo
				credit may be carried forward under this subsection to any taxable year after
				the 5th taxable year after the taxable year in which the credit arose. For
				purposes of the preceding sentence, credits shall be treated as used on a
				first-in first-out basis.
							(d)Qualified
				infertility treatment expensesFor purposes of this
				section—
							(1)In
				generalThe term qualified infertility treatment
				expenses means amounts paid or incurred for the treatment of infertility
				via in vitro fertilization if such treatment is—
								(A)provided by a
				licensed physician, licensed surgeon, or other licensed medical practitioner,
				and
								(B)administered with
				respect to a diagnosis of infertility by a physician licensed in the United
				States.
								(2)Treatments in
				advance of infertility arising from medical treatmentsIn the
				case of expenses incurred in advance of a diagnosis of infertility for
				fertility preservation procedures which are conducted prior to medical
				procedures that, as determined by a physician licensed in the United States,
				may cause involuntary infertility or sterilization, such expenses shall be
				treated as qualified infertility treatment expenses—
								(A)notwithstanding
				paragraph (1)(B), and
								(B)without regard to
				whether a diagnosis of infertility subsequently results.
								Expenses
				for fertility preservation procedures in advance of a procedure designed to
				result in infertility or sterilization shall not be treated as qualified
				infertility treatment expenses.(3)InfertilityThe
				term infertility means the inability to conceive or to carry a
				pregnancy to live birth, including iatrogenic infertility resulting from
				medical treatments such as chemotherapy, radiation or surgery. Such term does
				not include infertility or sterilization resulting from a procedure designed
				for such purpose.
							(e)Eligible
				individualFor purposes of this section, the term eligible
				individual means an individual—
							(1)who has been
				diagnosed with infertility by a physician licensed in the United States,
				or
							(2)with respect to
				whom a physician licensed in the United States has made the determination
				described in subsection (d)(2).
							(f)Filing
				requirementsMarried taxpayers must file joint returns. Rules
				similar to the rules of paragraphs (2), (3), and (4) of section 21(e) shall
				apply for purposes of this
				section.
						.
			(b)Conforming
			 amendments
				(1)The table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting before the item relating to
			 section 24 the following new item:
					
						
							Sec. 23A. Credit for certain infertility
				treatments.
						
						.
				(2)Section 23(c)(1)
			 of such Code is amended by striking 25D and inserting
			 23A, 25D,.
				(3)Section
			 25(e)(1)(C) of such Code is amended by inserting 23A, before
			 25D,.
				(4)Section 1400C(d)
			 of such Code is amended by striking section 25D and inserting
			 sections 23A and 25D.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2013.
			
